  Case 1:20-cr-00334-RPK Document 17 Filed 06/18/21 Page 1 of 2 PageID #: 49




                                      June 18, 2021

Via ECF and Email
The Honorable Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Emmanuel Vasquez- Haro, 20-CR-334

Dear Judge Kovner,

       Defense counsel writes in advance of the upcoming court date in the above-
captioned case. Currently, this matter is scheduled for a change of plea hearing on June
21, 2021. Counsel was scheduled to have a legal call with Mr. Vasquez –Haro on June
18th and an in-person meeting at the MDC on June 19th. Yesterday, defense counsel
learned that Mr. Vasquez-Haro is in a quarantine unit at the MDC and therefore cannot
have visits. Additionally, all previously scheduled legal calls were cancelled after it was
announced that Juneteenth is now a Federal Holiday.
       Mr. Vasquez-Haro has a copy of the plea agreement, however, additional follow-
up may be necessary before conducting a change-of plea hearing. Defense counsel
expects that we will be able to have a brief legal call with Mr. Vasquez-Haro prior to
the court appearance and can update the Court on anticipated next steps prior to our
appearance. Counsel conveyed the recent updates with the government yesterday
afternoon.
       Thank you for your time and consideration.

                                                       Respectfully Submitted,


                                            1
  Case 1:20-cr-00334-RPK Document 17 Filed 06/18/21 Page 2 of 2 PageID #: 50




                                               /s/ Ashley Burrell
                                               Ashley M. Burrell
                                               Assistant Federal Defender

cc:   AUSA Rachel Shanies




                                      2
